DETAILED ACTION
	The following action is in response to communications filed for application 16/609,383 on June 24, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2022 was filed after the mailing date of the Notice of Allowance on May 20, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	All the references have been considered and do not affect the status of the current application.
	Please Note:  Although cited reference Takami ‘024 teaches of a first genset comprising an engine and first motor, a second genset comprising a second motor, a torque demand, a SOH and SOC of a battery and operating the first and second gensets at different setpoints to meet the torque demand, Takami teaches a transmission shift to ultimately meet the torque demand.  Takami lacks the specific teaching of determining, by the processing circuit, a SOH adjustment factor based on the SOH of the energy storage device; determining, by the processing circuit, an adjusted torque output for the genset based on the SOH adjustment factor and the first torque output; operating, by the processing circuit, the genset at a first setpoint to provide the adjusted torque output and to generate an amount of energy; and operating, by the processing circuit, a second motor-generator at a second setpoint to provide a second torque output to meet the torque demand.  This has been considered a specific order on how the specific torques and setpoints are calculated and controlled.

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the apparatus as claimed, and particularly including a hybrid management circuit structured to determine a first torque output for a genset based on the torque demand and the SOC of the energy storage device, the genset including an engine and a first motor-generator; determine a SOH adjustment factor based on the SOH of the energy storage device; determine an adjusted torque output for the genset based on the SOH adjustment factor and the first torque output; operate the genset at a first setpoint to provide the adjusted torque output and to generate an amount of energy, and including the remaining structure and controls of claim 1.  The present invention also particularly includes determining, by the processing circuit, a SOH adjustment factor based on the SOH of the energy storage device; determining, by the processing circuit, an adjusted torque output for the genset based on the SOH adjustment factor and the first torque output; operating, by the processing circuit, the genset at a first setpoint to provide the adjusted torque output and to generate an amount of energy, and including the remaining structure and controls of claim 10.  The present invention also particularly includes a controller structured to receive an indication of a torque demand; determine a first torque output of the genset based on the torque demand and the SOC of the energy storage devic.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



July 27, 2022